Exhibit 10.2

LOAN AGREEMENT

THIS AGREEMENT

(the "Agreement") effective as of 23rd day of September, 2009



BETWEEN

      Amico Games Corp., a company incorporated under the laws of Nevada.

("Lender")

AND

      Galaxy Software (Guangzhou) Limited, a company incorporated under the laws
of the People's Republic of China

("Company")

WHEREAS

 A. The Lender wants to lend and the Company wants to borrow funds to provide
    the Company with funds required for the consummation of an anticipated share
    exchange between the Company and the lender.

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the Company and the Lender
hereby agree as follows:

Loan.
The Lender will lend to the Company, upon the terms and conditions of this
Agreement, the principal sum of $20,000 as a loan (the "
Loan
").
Interest.
The Loan carries no interest.
Repayment.
The Loan is due on March 1, 2010.
Cancellation of Loan.
The Loan is to be cancelled upon the completion of a share exchange between the
Lender and the Company, or a company with which the Company has variable
interest entity relationship.


AMICO GAMES CORP.                               GALAXY SOFTWARE LIMITED


by its authorized signatory                     by its authorized signatory





/s/ EMAD PETRO


Emad Petro  

/s/ PETER LIU


Peter Liu



 

--------------------------------------------------------------------------------